EXHIBIT 1
                     20-06                                                     Director Scott R. Frakes
                                                                               March 30, 2020


Dear NDCS Teammates,

In the course of U.S. history, Americans have lived through many periods of uncertainty. The enemy
we confront today is unique in that it is largely invisible, many of its characteristics are still unknown
and the rules of engagement, as well as the ultimate method of defeat, remain unclear. Despite the
special challenges brought by the current pandemic, your decision to make a career in corrections
has made you prepared, trained and ready to face whatever obstacles (or opportunities) may come
our way.

The Q12 survey asks, “Do you have the materials and equipment to do your work every day?”
Typically, we associate the question with material resources. But, the question also applies to the
talents, skills and knowledge that will serve you and your teammates well, as we work together to
address COVID-19. What are some of those characteristics?

Becoming a corrections professional has made you a trained observer. You have the ability to sense
when things don’t look right and don’t feel right. You are able to identify dangers that others would
walk into blindly. You have a heightened sense of vigilance.

You understand the importance of universal precautions, and how they can protect you and others.
While those precautions are specific to handling blood and bodily fluids, the same concepts certainly
apply to working around people who have viruses just like COVID-19.

You know the importance of good sanitation in prisons. NDCS is among those agencies which abides
by standards set by the American Correctional Association (ACA). Dirty facilities don’t pass audits.
Sanitation, good order and security all go hand-in-hand. Speaking of hands -- wash, wash, wash for at
least 20 seconds!

As part of your initial and on-going training, you’ve learned about emergency response training. You
know how to identify, report, isolate and contain. That set of skills can help save your life in any
emergency situation. Some of you who have prior military service or participate on special teams in
NDCS, likely have even greater experience.

These are just some of the skills you have gained as a corrections professional. They serve you well –
both on the job and in the community. They are the same skills that will allow you to confront the
challenges posed by COVID-19. As actor Liam Neeson said when taking on a different type of unseen
enemy, “What I do have are a very particular set of skills…”
The FRAKES Files
20-06



You chose a career that makes you essential to public safety. Admittedly, we don’t often get all the
credit we deserve. But, you know and I know how important our work really is. It takes courage,
tenacity, perseverance and some thick skin to serve in corrections. No matter what your job is, know
that you have the skills to succeed, even in the face of adversity. The COVID-19 virus is a setback, and
perhaps a setup, to further developing the skills, talents and resources that will serve NDCS even
better in the years to come.

You are critical to the success of our agency and to the service of all Nebraskans.

Sincerely,




Scott R. Frakes
DATE:         April 2, 2020

TO:           NDCS Teammates

FROM:         Director Scott Frakes

RE:           Procedure Masks
________________________________________________________________________________________

Beginning on Friday, April 3, 2020, all staff will be required to wear a procedure mask in all
NDCS work locations, at all times. You will be issued a procedure mask that is yours to keep.
It is recommended that you hand-wash and allow the mask to air-dry after each work shift.
Please ensure you have your mask with you when you come into work each day, and put it on
prior to coming into your facility/work location.

The strategies to slow the spread of COVID 19 continue to evolve. Some of the changes are
driven by knowledge gained as different approaches appear to work, and some are dependent
on having the resources available to implement the strategy. The decision to require all staff
to wear procedure masks is driven by both evolving knowledge and access to an adequate
supply of reusable masks.

The procedure mask protects other people from your airborne droplets. Wearing a mask is just
one of the strategies we all need to continue to engage to keep ourselves, and others safe.
Hand washing, excellent sanitation, social distancing, and limiting your time spent in the
community are just as important as the use of a mask.

Work sites will start handing out masks to staff later today, and will share information on
where you can pick up your masks. The COVID 19 pandemic plan outlines the authorized use
of N-95 masks when working with patients.

Your safety and the safety of our community is our primary obligation. Despite any
inconvenience that may come with wearing a procedure mask, I know I can count on NDCS
team-members to comply with these expectations.
                       20-07                                                          Director Scott R. Frakes
                                                                                      April 6, 2020


Dear NDCS Teammates,

As you likely noted over the weekend, we had our first staff-confirmed case of COVID-19 at NSP. At the time
the notification was made, that individual had been out of the facility for 10 days. So far, no other staff
members or inmates who were around this person have exhibited symptoms consistent with coronavirus.

In an effort to further reduce the risk of transmitting COVID-19, NDCS will begin initiating the following
measures.

Gray face masks will be delivered to the community custody centers tonight. These are the same type of
personal procedure masks that most of our staff members are currently wearing and are consistent with the
state-issued clothing. Inmates should wear these any time they are out of their cells, and on the facility
grounds. It is recommended community custody inmates wear there mask while going to and from their jobs in
the community. Work release inmates may wear the mask at their place of employment, if their employer
approves. Inmates working on detail crews will wear their mask during transportation, and while at work. But,
first and foremost, they need to wear their masks at all times while they are in the facilities. If someone does
not wear their mask, that person will told to return to their cell.

CSI is currently producing khaki colored masks to be issued to inmates (also consistent with the state-issued
clothing) in all other facilities. We will issue these masks facility by facility, starting Thursday morning, with all
facilities receiving masks for the population by Friday evening. Once issued, inmates are required to wear their
mask anytime they leave their cell.

I understand this move will cause some concern. I spent 29 years working inside prisons, and I never imagined
the day that I would approve giving every inmate a mask. But this is the right and best strategy to help stop the
spread of COVID-19 while we continue to operate our prison system as safely and effectively as possible. The
masks will not stop OC from being effective.

CSI staff members and inmates have been working diligently to create the orange masks for staff. Additionally,
I have authorized the use of personal procedure masks that meet the expectations listed below:

      They fully cover the mouth and nostrils and extend far enough to cover each side of the face,
       preventing droplets from being expelled
      They are appropriate for the work place. If it is not appropriate, you will be asked to wear a different
       mask
      You may make adjustments to the orange masks, ensuring that the ties fit appropriately and do not
       pose a safety issue. Some elastic has been provided to the facilities, for those who want it – but, we do
       not have any additional supplies of elastic
The FRAKES Files
20-07



N95 respirators are not authorized at this time for regular, everyday use. NDCS does have a supply that will be
available in the event staff are working with infected inmates. To start wearing them for everyday use is
wasting an important health care resource. If you have personal N-95 masks in sealed packages I encourage
you to reach out community health care providers and see if they are taking donations.

The cloth face masks manufactured and distributed through CSI are effective in providing a barrier from the
spread of airborne droplets, which is one of the reasons the CDC is now recommending cloth masks be worn –
even by people who feel healthy.

This weekend, the Nebraska Department of Health and Human Services (DHHS) launched a data dashboard
that provides a daily tally of the number of people tested for COVID-19 and where all of the cases have
appeared across the state. The link can be found here: http://dhhs.ne.gov/Pages/Coronavirus.aspx. The
information is updated twice daily. It is another good resource to help track COVID-19, specific to Nebraska.

Also, Governor Ricketts today unveiled a new “Stay Home” social media campaign. The message is simple:
Stay Home, Stay Healthy, Stay Connected (see below).

The next few weeks will be critical to keeping our curve low. Be well and take care of yourselves and each
other. Remember, we are all in this together!

Thank you,




Scott R. Frakes
NEBRI\SK/\
Good Life. Great Mission.
DEPT OF CORRECTIONAL SERVICES


                                                                                                   Pete Uiclcells. Gove111or




      DATE:           March 26, 2020

      TO:             Individuals Assigned to Community A and B Custody

      FROM:           Dawn-Renee Smith, Deputy Director�

      RE:             Maintenance Fees During COVID-19 Response



      The purpose of community corrections is to provide a transition from more restrictive
      environments to a less restrictive one before you are on your own again. Much of that transition
      centers on your ability to find and engage in meaningful work opportunities. You need your job
      to save money for your release and to establish a work history as you move back into the
      community.

      Due to the COVID-19 situation facing Nebraska today, businesses are temporarily reducing
      production, reducing hours of employees and/or closing down temporarily. This puts a strain on
      workers across the state, including you. We recognize that and, in response, Director Frakes
      has issued a policy directive to allow individuals who are currently at community B (4B) custody
      to temporarily demote to community A (4A) custody in order to suspend maintenance fees if you
      are laid off or terminated from your job.

      We hope that, if that happens, you are able to find work quickly, but in the meantime, we don't
      want you to have to worry about your daily maintenance fees. While you are on your temporary
      4A status, we will assign you to a detail job or, if all those jobs are filled, provide lay-in pay until
      one opens up. Once you find a new job, or get called back to your job, we will promote you back
      to 4B custody and resume your regular fees.

      This policy went into effect today and your unit staff will start working with you as soon as
      possible to make the change, as necessary. If you are affected by lay-offs/closures, talk to your
      staff about next steps. They will work with you and help you any way they can. We all want the
      same thing - for you to be employed and transition smoothly into the community.




                                                                                                        Scott R. Frakes. Director
                                                                                                 Dept of Correctional Services
                                                                                             P.O. Box 94661 Lincoln, NE 68509-4661
                                                                                           Phone: 402-471-2654 Fax: 402-479-5623
                                                                                                     corrections.nebraska.gov


                                                                                                             EXHIBIT 2
DATE:           March 16, 2020

TO:             DCS Agency

FROM:           Jill Ourada, Agency Safety Coordinator

RE:             COVID-19 Disinfecting with Bleach



Due to the COVID-19 (Coronavirus) outbreak, this memo is a reminder of how to disinfect with bleach.

Diluted bleach solutions can be used if appropriate for the surface. Follow manufacturer’s instructions
for application and proper ventilation. Check to ensure the product is not past its expiration date. Never
mix bleach with ammonia or any other cleanser. Unexpired household bleach will be effective against
coronaviruses when properly diluted.

    •   Wear proper personal protective equipment (gloves, goggles, apron etc)

Follow the Center for Disease Control (CDC) and/or manufacturer’s guidelines for COVID-19:

    •   Prepare a bleach solution by mixing:
            o 5 tablespoons (1/3rd cup) bleach per gallon of water or
            o 4 teaspoons bleach per quart of water
    •   Apply to high contact areas
    •   The surface must remain wet for 10 minutes to kill COVID-19
    •   Rinse the surface with clean water and allow to air dry; rinsing is important to prevent further
        surface damage

When blood or bodily fluids are present or surfaces are heavily soiled, use a 1:10 bleach solution.

Diluted bleach has a relatively short shelf life depending on environmental conditions. To ensure
effectiveness, bleach should be diluted and distributed according to daily requirements.

Tec/cide is not effective for COVID-19.




                                                                                                      EXHIBIT 3
DATE:           March 16, 2020

TO:             Facility Safety Specialists

FROM:           Jill Ourada, Agency Safety Coordinator

RE:             COVID-19 Precaution Cleaning with BruTabs



Due to the CVOID-19 (Coronavirus) outbreak, the CSI shops will be using a disinfectant tablet called
BruTab. As of right now, the only areas using BruTabs will be the CSI shops. Below are some guidelines.

Usage:

           •    Use appropriate personal protective equipment: gloves, goggles, etc
           •    Ensure good ventilation
           •    Use N95 mask if good ventilation is not achieved.
           •    Only staff can handle the tablets.
           •    BruTab solution is only good for 3 days.
           •    Wash hands after handling tablets

Instructions:

           •    Write date of first usage on bottle
           •    Fill bottle with water
           •    Place BruTab tablet in bottle
           •    Let BruTab tablet emerge for several minutes
           •    Spray the surface and let sit for two minutes.
           •    Rinse off surface with clean water
NEBR/\SK/\
Good Life. Great Mission.
DEPT OF CORRECTIONAL SERVICES


                                                                                                         Pete Ricketts, Governo1




DATE:            April 8, 2020

TO:              All NDCS Team Membe

FROM:

RE:              Responding to C


The NDCS Incident Action Plan for Coronoavirus-19 (COVID-19), along with all other Incident Action Plans, is
restricted material and is not available to all staff, inmates or the general public. It is important, however, to
ensure that all staff have the knowledge it takes to do their jobs safely and know how to manage COVID-19.
Normally, we would do this through classroom training - but nothing about COVID-19 is normal so portions of
our plan are being shared with you in this format. The prevention and operational preparedness strategies
included in the plan have already been shared with you, as we started implementing portions of it as early as
March 6th •

Unlike most of our Incident Action Plans, this plan has great flexibility and will change multiple times throughout
the course of the pandemic. We will continue to communicate changes through Frakes Files, memos, emails and
other communication platforms. The following includes excerpts from the Plan and will ensure that we all have
a common understanding of our response to incidents of COVID-19 as they occur.

Effective April 9, 2020, temperature checks are required in addition to the current screening questions for ml
individuals entering NDCS facilities. Individuals who respond in the affirmative to the screening questions or
have a temperature reading of 100 degrees or higher will not be permitted inside the facility/building without the
approval of a designated supervisor.

The NDCS Health Services staff are an integral part of the response to COVID-19 and will be engaged in the
process at first report of symptoms1 .

  Health services staff shall verbally screen all incarcerated individuals who self-report or whom staff report
  to have COVID-19 symptoms. Screening shall include, at a minimum, a temperature check and the
  following questions to determine if COVID-19 testing is indicated:
  •      Today or in the past 24 hours, have you had the following symptoms:
  •      Fever, felt feverish or had chills?
  •      Cough?
  •      Difficulty breathing?

  COVID-19 testing will be completed as medically indicated in consultation with NDCS/community health
  care providers. If the individual tests positive, medical isolation will be directed (see below). If the
  individual tests negative, he/she may be returned to his/her regular housing assignment unless further
  medical assessment or care is required. If tests are not available/not recommended by health care



        1 Symptoms of COVI D-19 include fever, cough and shortness of breath.




                                                                                                           EXHIBIT 4
NEBR/\SK/\
Good Life. Great Mission.
DEPT OF CORRECTIONAL SERVICES


                                                                                                             Pete Ricl<cUs, Governor



      DATE:             April 10, 2020

      TO:               NDCS Team Members

      FROM:

      RE:               Use ofN95 Mask



      The Nebraska Depaitment of Correctional Services (NDCS) COVID-19 plan includes the use of personal protective
      equipment (PPE) to prevent transmission of the virus. All staff have been assigned two training videos through the
      Employee Development Center (EDC) and are expected to complete it as soon as possible. The videos include
      information on how to use the N95 masks, which are only required for staff when having direct contact or present
      during a procedure (i.e., medical or physical search ofa person) on individuals in or from medical isolation. There is
      cu1Tently no medical isolation in use.

      N95 masks are respirators and, as such, require the review ofa medical evaluation questionnaire to ensure the health
      and safety of the user. All medical, custody and unit management staff must complete the attached form and
      return (in a sealed envelope) to the NDCS medical director, Dr. Harbans Deol. Shift supervisors will have forms and
      envelopes available at shift change. Please complete and return the form to the shift supervisor no later than
      Tuesday, April 14 th •

      Dr. Deol and/or other qualified health care providers will review the completed forms and detennine ifany follow up
      is needed and whether or not the team member may use the N95 mask. It is important to ensure that the mask fits
      securely, which means you must comply with the attached facial hair requirements.

      The medical evaluation must be completed by a physician or licensed health care provider and can be conducted
      through a series of health questions and follow up by the physician as needed. In addition to medical staff, custody
      and unit management staff have the greatest potential to need to use a N95 mask.

      Following the medical evaluation, a determination is made whether the staff member is approved to wear the N95
      mask. Human Resources staff will confirm the completion of the EDC training video and then the N95 approval will
      be noted in Telestaff. A staff member who is not approved to wear the N95 mask will receive notification from the
      medical director.

      Additional instructions will be available regarding the practical use and storage of the N95 masks.

                                                                                                                   Scott R. Frakes. Director
                                                                                                            Dept of Correctional Services
                                                                                                        P.O. Box 94661 Lincoln, NE 68509-4661
                                                                                                      Phone: 402-471-2654 Fax: 402·479-5623
                                                                                                                corrections.nebraska.gov




                                                                                                               EXHIBIT 5
Good Life. Great Mission.
DEPT OF CORRECTIONAL SERVICES


                                                                                                         Pete Ricketts, Govemor




Policy Directive 020-013

DATE:           March 26, 2020

TO:

FROM:           Scott R. Frakes, Directo

RE:             Policy 201.01, Inmate

                Policy 113.17, Inmate Work/Program Assignments and Stipends



Effective March 26, 2020, the following changes will be in effect concerning the above mentioned Policies. These revisions
will be incorporated into Policy 201.01 and Policy 113.17 during the next scheduled review. You may contact Deputy
Director - Programs Dawn-Renee Smith with questions regarding these changes.


Policy 201.01, Page 13, Procedure V.F., update language as shown below.

        F.      Community B (4B) An assignment to community B custody ("work release") indicates the individual is
                ready to seek and obtain work in the community without staff supervision. Assignment to community B
                custody is based on behavior and individuals may be demoted in custody at the warden's discretion. The
                individual must complete the Work/Educational Release Application, which will require the warden's
                approval as the prior to promotion. Participation on work release is restricted to the State of Nebraska.
                Possible facility assignments include the Community Corrections Center - Lincoln and the Community
                Corrections Center - Omaha.

                Due to the COVID-19 response, individuals who are classified to community B custody status who are
                laid off or terminated from their jobs will be temporarily demoted to community A custody status in order
                to cease charging maintenance fees associated with community B custody. Unit staff will present the
                individual with a waiver of due process form and make the demotion immediate and allow for immediate
                promotion back to 4A custody. Individuals who are demoted under these circumstances will be permitted
                to continue job seek, with staff approval, and will be promoted back to community B custody when they
                are able to return to their former job or obtain a new job providing there is no new information that would
                prohibit community B custody classification. While in temporary community A status, individuals will be
                assigned a detail job if available or will receive lay-in pay. If an individual opts not to sign the waiver,
                notice of a classification hearing will be provided consistent with policy and no change to the custody will
                be made until the classification process is complete. (Attachment E)
                                                                                                             Scott R Frakes. Director
                                                                                                       Dept of Correctional Services
                                                                                                   PO. Box 94661 Lincoln, NE 68509-4661
                                                                                                 Phone: 402-471-2654 Fax: 402-479-5623

                                                                                                           corrections.nebraska.gov




                                                                                                             EXHIBIT 6
Policy Directive 020-01 3
Policy 201.01, lnmate Classification and Policy 113.17 , lnmate WorUProgram Assignments and Sfpends
Page 2



                     rncron         |-                          coMMUNTTY B (48) CRTTERIA
                 lnitttutionai       No esCape (inclu des walkaway) within previous 12 months lREet;:REDfor       this
                 Behavior            custody level)

                 Sentence            Parole Board Hearing within '12 months and/or TRD within 12 months
                 Structure           (REQUIREDfoT this custody level)

                 Special             Spent at least 30 days at community A custody within the previous 12
                 Circumstances       mOnthS @EQUIREDfoT this custody level)



Policy 201.01, Page 14, Reference, add Attachment E.

Iil          ATTACHMENTS

             A.        Community Custody Assignment Approval Form

             B.        Classification Appeal Form

             C.        WEC Community Programming Approval Form

             D.        NDCSWoTk/Educational ReleaseApplication (DCS-A-cls-010-pc)

             E.        Temporary Demotion/Promotion Waiver of Notice and Hearing




Policy   1   13.17 , Page 18, Procedure XIV.J., update language as shown below


             J         When an institution imposes action, which prevents inmate(s) from performing their work assignments,
                       through no fault of the inmate(s), the inmate(s) shall be paid lay-in stipend. Lay-in stipends must be
                       activated by Accounting before the option is available for an institution. The Business Manager orWarden
                       can request that lay-in stipend be enabled on a permanent basis or as needed. Lay-in stipends are paid
                       at the minimum daily stipend rate. Lay-in stipend may be paid by checking the appropriate box on a
                       roster. lnmates unable to work as the result of a lockdown, modified operations, or other security event
                       from an inmate disturbance or incident shall not receive lay-in stipend.

                       During the COVID-19 response, individuals assigned to a community corrections center who are laid off
                       or terminated from their job, will be temporarily demoted to community A custody status to cease paying
                       maintenance fees. They will be assigned a detailjob during the demotion. lf the facility is unable to assign
                       a detailjob, the individual will be paid a lay-in stipend until a detail job becomes available.




                                                                                                                        Scott   R. Frakes.   Director
                                                                                                              Dept of correctlona] sgrvices
                                                                                                          PO. Box 94661 Lincoln, NE 68509'4661
                                                                                                        Phone: 402-471 -2654 Fax: 402'47 9'5623


                                                                                                                   corrections.nebraska,gov
                         NEBRASKA DEPARTMENT OF CORRECTIONAL SERVICES
                               TEMPORARY DEMOTION/PROMOTION
                                 WAIVER OF NOTICE AND HEARING



I, _____________________, #__________ agree to waive my notice of hearing and classification hearing
in order to be temporarily demoted to community A custody status due to my recent lay-off or
termination from my work release job as a result of COVID-19.

I understand that I will be assigned a detail job and permitted to continue job seeking, as approved by
my unit staff, during this temporary demotion.

I understand that I will be promoted to community B when I have secured employment in the
community. I agree to waive my notice of hearing and classification hearing in order to return to
community B custody.

I understand that if my behavior warrants, I may not be promoted to 4B custody and assigned
permanently to community A custody. If this occurs, a classification action will be initiated as per Policy
201.01.




__________________________________                        ____________________
Inmate Signature                                          Date




__________________________________                        ____________________
Staff Witness Signature                                   Date




                                                                                      201.01 Attachment E




                                                                                                    3/26/2020
FOR IMMEDIATE RELEASE (20-46)

CONTACT Laura Strimple, Chief of Staff
OFFICE 402-479-5713 | laura.strimple@nebraska.gov



                Enhanced staff screenings launched at NDCS buildings

March 31, 2020 (Lincoln, Neb.) Staff members with the Nebraska Department of
Correctional Services (NDCS) are undergoing an enhanced screening process in order
to be admitted within the agency’s facilities and office buildings. The screen consists of
answering a set of questions concerning exposure to someone with COVID-19, recent
travel by plane and a list of related symptoms.

“This is the same screening process that we have been using with visitors, contractors
and others who require entry into our facilities,” said NDCS Director Scott R. Frakes. “We
have now expanded it to include staff members.”

Previously, staff members had been asked to self-assess and report any illness to a
supervisor prior to reporting to their work site. The new process began late last week.

“This helps ensure no one enters a NDCS facility or other work location who has the
potential to expose others to the virus” explained Dir. Frakes.

So far, there have been no confirmed cases of coronavirus (COVID-19) associated with
any inmates or staff members. Precautions that have been implemented in the
community to reduce transmission of the illness have been mirrored within prison
facilities as much as possible.

“For example, we have reduced group sizes to less than 10, and are enforcing social
distancing. We have changed our meal time practices to avoid having large groups of
people in the dining halls. Even when inmates are exercising outside, we have directed
them to maintain social distancing,” noted Dir. Frakes.

Staff members and inmates have manufactured more than 960 gallons of hand
sanitizer through Cornhusker State Industries (CSI). A small portion of the product is




                                                                                    EXHIBIT 7
being made available directly to staff members, for their own use while on the job.
Eighty-five percent of production will be distributed at no cost to other public agencies.

“While soap and water remains the best standard for handwashing, staff being able to
carry sanitizer in their pockets is a valuable alternative,” said Dir. Frakes.

Not unlike those in the community, inmates on work release are also experiencing the
impact of job-related loss. “Last week, we suspended the fees that we normally charge
for housing, for anyone who was laid off or terminated from their job,” said Dir. Frakes.
“It’s particularly hard for individuals who are preparing for release to realize they are no
longer getting a paycheck.”

“We will continue to make decisions consistent with the safety and security of our
teammates and inmates,” continued Dir. Frakes. “The focus remains on flattening the
curve of COVID-19, so that our resources remain adequate as we ride out the coming
weeks and perhaps, months.”

                                             ###




                                NDCS Mission: Keep people safe.

               NDCS Vision:   Safe Prisons – Transformed Lives – Safe Communities

              NDCS Values: Integrity – Respect – Compassion – Growth – Excellence
FOR IMMEDIATE RELEASE (20-48)

CONTACT Laura Strimple, Chief of Staff
OFFICE 402-479-5713 | laura.strimple@nebraska.gov



                         All NDCS staff to wear masks on the job

April 2, 2020 (Lincoln, Neb.) Today, Scott R. Frakes, director of the Nebraska
Department of Correctional Services (NDCS) announced that staff members will be
required to wear face masks while at work. The mandate will apply to staff members
who work in the agency’s 10 prison facilities, Cornhusker State Industries (CSI) and in all
office buildings and warehouses.

“We continue to take steps as circumstances warrant that will best protect our
teammates, our inmates and the public,” said Dir. Frakes.

In addition to staff members, anyone who has business within an NDCS building will be
asked to don a mask prior to entry. The list will include contractors, vendors, members
of the Board of Parole, attorneys, and others. The masks are designed and
manufactured by CSI. They can be hand washed and reused each day. Distribution of
the masks will be prioritized, starting at the prison facilities. By early next week, all staff
members in every building will have one.

In addition to wearing masks, anyone entering an NDCS building will undergo an
expanded screening process that includes answering questions pertaining to potential
exposure to COVID-19. Screening of outside visitors has been happening for some time.
Staff screening started last week.

“The landscape is changing daily in terms of new information that we receive about this
illness and how best to prevent it,” admitted Dir. Frakes. “NDCS will do what is
necessary to stay one step ahead of the curve.”

“Handwashing, excellent sanitation, social distancing and limiting community contact
remain just as important as the use of a mask,” said Dir. Frakes. “We don’t want
teammates to think that a mask is the ultimate form of protection. We must continue to
fire on all cylinders if we are to reduce the transmission of COVID-19.”

                                             ###
FOR IMMEDIATE RELEASE (20-49)

CONTACT Laura Strimple, Chief of Staff
OFFICE 402-479-5713 | laura.strimple@nebraska.gov



                    NDCS staff member tests positive for COVID-19

April 4, 2020 (Lincoln, Neb.) – Today, Director Scott R. Frakes announced that a staff
member in the Nebraska Department of Correctional Services (NDCS) has tested
positive for the coronavirus (COVID-19). The staff member is employed at the Nebraska
State Penitentiary (NSP) and has been isolated at home for the past 10 days.

This is the first confirmed case of COVID-19 to be diagnosed among any inmates or
staff members in NDCS. No other individuals who have been in contact with the staff
member have indicated symptoms consistent with COVID-19. The case has been
reported to the Lincoln-Lancaster County Health Department.

On Friday, April 3, 2020, staff members started wearing masks within all NDCS prison
facilities and buildings, including Central Office, where most of the agency’s
administrative team members work. The masks, orange in color and made from a
polyester/cotton blend, are being manufactured by Cornhusker State Industries (CSI).
Distribution of masks will continue through the weekend.

“Based on community spread and the increased availability of testing, we’ve been
preparing for the scenario in which staff members or inmates tested positive for COVID-
19,” said Dir. Frakes. “Having staff members in protective masks will help reduce the
transmission of the illness through airborne droplets.”

Staff members have also been undergoing an entry screening process – answering a
series of questions to assess their potential exposure to COVID-19. The agency is
awaiting a shipment of thermometers that will be utilized to detect fever in staff
members who arrive for work.

“The agency placed an initial order for thermometers several weeks ago which was
stolen during delivery. It is expected that the second shipment will arrive soon,” noted
Dir. Frakes.
“Again, the masks are a way to prevent others from catching what you might already be
carrying. We will continue to make decisions as circumstances evolve and in the best
interest of the safety of those who work live and work in our facilities.”

                                            ###




                               NDCS Mission: Keep people safe.

              NDCS Vision:   Safe Prisons – Transformed Lives – Safe Communities

             NDCS Values: Integrity – Respect – Compassion – Growth – Excellence
